Citation Nr: 1724046	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-17 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain. 

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee strain. 

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 1990, March 2003 to October 2003, and August 2007 to August 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2015, the Veteran testified by videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is associated with the record.

In February 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to initial evaluations in excess of 10 percent for left knee and right knee strains are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current cervical spine disability was not manifested during her active military service, is not shown to be causally or etiologically related to her active military service, and is not shown to have manifested within one year from the date of her separation from the military.  


CONCLUSION OF LAW

Service connection for a cervical spine disability is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist apply to the claim of entitlement to service connection for a cervical spine disability. 

VA's duty to notify was satisfied by a letter dated in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  Her STRs and post-service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in April 2010 and June 2016, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In November 2015, the Veteran testified at a Board hearing.  Neither the Veteran nor her representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ identified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In February 2016, the Board remanded the Veteran's appeal to provide the Veteran with a VA examination to determine the nature and etiology of her cervical spine disability and to obtain the most outstanding treatment records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for a cervical spine disability.  The Veteran argues that her current cervical spine disability is attributable to injuries sustained in a motor vehicle accident (MVA) in 1985 while stationed in Panama during active service.  She testified that she had neck pain since that MVA.  She continued her period of active service and was released in November 1990; she had additional periods of active duty service in 2003 and 2007 to 2008.
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

Service connection for certain chronic diseases, including arthritis (i.e. degenerative joint disease) will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2016).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in June 2016, the Veteran was diagnosed with degenerative arthritis of the spine.  Thus, the Veteran has satisfied the first element of service connection.

The STRs corroborate that the Veteran was involved in a MVA in 1985.  The hospital discharge summary associated with this event reflects that she experienced probable loss of consciousness, presented with pain in chest, upper back and neck, and had been driving while wearing a seat belt.  A September 1985 X-ray showed normal cervical spine.  The diagnoses were left lung contusion and left pneumothorax.  The hospital course did not involve any specific treatment for cervical spine (neck) condition.  The Veteran had subsequent service with no further neck complaints or findings for abnormal pathology of the cervical spine, and she retired in 2008.  On "Pre-deployment Health Assessment" dated in March 2003, the Veteran described her health as excellent.  Report of examination dated in November 2008 for retention reflects normal clinical evaluation of the spine; the medical history part of that exam included numerous complaints but did not include any neck complaints.  While the Veteran referenced her 1985 MVA associated with problems with past memory loss and jaw disorder, she made no mention of neck problems.

In between the Veteran's first and second periods of active service, she underwent a VA examination.  Report of VA examination dated in October 1991 shows no neck complaints or findings for abnormal cervical spine pathology - it was noted at that time that that the Veteran worked as a "special agent" for the U.S. Department of Justice.

In 2010, the Veteran submitted a VA claim for disability compensation.  Report of VA examination dated in April 2010 reflects diagnoses for cervical spine strain and cervical spine disc disease.  The examiner opined that the currently diagnosed neck condition was "not related to the neck pain that was noted to be present at the time of the hospitalization post motor vehicle accident in 1985 as there is no evidence in the medical records of any ongoing cervical spine condition in the many years that the veteran continued to serve on active duty."  The examiner noted that the Veteran had a MVA in July 2009 and called her private doctor's office in New Jersey - who read to him the Veteran's July 13, 2009, X-ray results, which showed disc space narrowing at C5-C6 and C6-C7.

In June 2016, the Veteran was afforded another VA examination to determine the nature and etiology of her cervical spine disability.  The VA examiner diagnosed degenerative arthritis of the spine.  The Veteran reported that she developed neck pain and stiffness in 1995.  This was aggravated by a MVA in 2009.  A 2014 MRI showed that the Veteran had cervical degenerative disc disease of C5, C6, and C7.  The VA examiner opined that the Veteran's cervical spine disability was less likely as not related to the 1985 MVA.  She elaborated that the November 1990 Separation Report of Medical Examination was silent regarding cervical spine or neck conditions.  The STRs were silent regarding treatment for a cervical spine condition during service or within one year of discharge.  The 1985 MVA indicated injuries to the ribs and mandible, but there was no mention of neck conditions.

In August 2016, VA obtained an addendum medical opinion regarding the Veteran's cervical spine disability.  The VA examiner reiterated that the Veteran's cervical spine disability was not proximately incurred in or caused by the 1985 MVA.  The STRs were silent for treatment of the cervical spine in 1985 and while in service.  There was no X-ray of cervical spine that showed degenerative joint disease of the cervical spine.  The Veteran' complained of neck pain due to a MVA accident in 2005, which resolved.  There was no work up or treatment in the record for cervical spine conditions in 2005.  The STRs dated 2007 to 2008 were silent for treatment of neck conditions.  The Veteran's degenerative joint disease of the cervical spine was not diagnosed until 2014.

Private medical records indicate that the Veteran was involved in a MVA accident in July 2009.  Following this accident, the Veteran sought treatment for cervical spine pain.
Here, the only medical nexus opinions of record are negative.  

The Board has considered the lay statements regarding the Veteran's cervical spine disability.  The Veteran is competent to provide evidence of what she experiences, including her symptomatology and medical history.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran to be competent to report what she experienced.  However, the Board does not find the statements to be as probative as the VA examiners' opinions, which were based on extensive reviews of the record, thorough examinations, and the VA examiners' medical expertise.

The assertions of ongoing symptoms are inconsistent with the report of VA examination dated in October 1991that showed no neck complaints or findings for abnormal cervical spine pathology.  The Veteran did not file a claim for service connection for a cervical spine disability prior to 2010.  She filed claims for other disabilities prior to 2010, but was silent regarding complaints of a neck disability.  Therefore, the evidence is against a finding that arthritis of the cervical spine was present at separation from service or within one year of separation of service.  The lay assertions of ongoing manifestations are not credible.  In essence, arthritis was not noted during service and there were not characteristic manifestations sufficient to identify the disease process of arthritis during service.

The evidence is against a finding that arthritis of the cervical spine manifested during service or within one year of separation.  Therefore, service connection for 
a cervical spine disability may not be granted on a presumptive basis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In sum, for the reasons expressed above, the Board finds that the preponderance
of the evidence is against the claim of entitlement to service connection for a cervical spine disability.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.


REMAND

The Board notes that this appeal has previously been remanded.  However, a recent precedential opinion from the United States Court of Appeals for Veterans Claims (Court) necessitates additional evidentiary development.  Although the Board regrets the additional delay, a remand is necessary with respect to the issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Since the case was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in June 2016 and the examinations dated prior to this date do not adequately address this recent case law.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the issues of entitlement to initial evaluations in excess of 10 percent for left knee and right knee strains can be addressed on the merits.  Id.



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected left and right knee strains, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the bilateral knees since 2011.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected left knee and right knee strains are worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected left knee and right knee strains since 2011.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the bilateral knees.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the left knee and right knee strains since 2011.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue the Veteran and her representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


